DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 11-19 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 (2nd to last paragraph) “wherein the terminal accommodation groove and the first through hole each has a lateral surface in direct contact with the support surface of the first accommodation groove” is unclear. 120b is the terminal accommodation groove, 113 is the first through hole and 112 is the support surface (fig 5). The specification does not disclose a lateral surface for 120b or 113 (see pg 8, 1st paragraph of remarks received 12/23/20). From fig. 5 it appears the lateral surface of 113 is the surface forming the hole of 113 (figs 5 & below) or is the support surface 112, since 112 is lateral to or to the side of the hole 113.  Also what appears to be the lateral surface of 120b appears to be part of the first accommodation groove 110 (figs 5 & 

    PNG
    media_image1.png
    415
    745
    media_image1.png
    Greyscale

In claim 1 (last paragraph) “wherein the terminal accommodation groove has a surface in direct contact with a lateral surface of the rotating shaft accommodation groove” is unclear. 120b is the terminal accommodation groove and 120a is the rotating shaft accommodation groove (fig 5). The specification does not disclose a surface of 120b in contact with a lateral surface of 120a (see pg 8, 1st paragraph of remarks received 12/23/20). It is not clear what portion is the lateral surface of 120a. Claims 9, 11-19 and 25-26 are rejected since they depend on claim 1.
In claim 27 (2nd to last paragraph) “wherein the terminal accommodation groove and the first through hole each has a lateral surface in direct contact with the support surface of the first accommodation groove” is unclear. 120b is the terminal accommodation groove, 113 is the first through hole and 112 is the support surface (fig 5). The specification does not disclose a lateral surface for 120b or 113 (see pg 8, 1st paragraph of remarks received 12/23/20). From fig. 5 it appears the lateral surface of 113 is the surface forming the hole of 113 (figs 5 & above for claim 1) or is the support 
In claim 27 (last paragraph) “wherein the terminal accommodation groove has a surface in direct contact with a lateral surface of the rotating shaft accommodation groove” is unclear. 120b is the terminal accommodation groove and 120a is the rotating shaft accommodation groove (fig 5). The specification does not disclose a surface of 120b in contact with a lateral surface of 120a (see pg 8, 1st paragraph of remarks received 12/23/20). It is not clear what portion is the lateral surface of 120a.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 11-19 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneda et al. (JP2010047238, “Yoneda”, using machine translation).
Re claim 1, Yoneda discloses a motor comprising: 
a rotating shaft (fig 2, para [0029], includes 55 & 61); 
a rotor 54 (fig 2) including a hole in which the rotating shaft is disposed (fig 2, hole for 55); 
a stator 53 (fig 2) disposed at an outer side of the rotor 54 (fig 2); 
a housing (fig 2, para [0059], includes 51 & 64) configured to accommodate the rotor 54 and the stator 53 (fig 2); and 
a sealing guide (figs 2-3 & 5, para [0036], includes 71 & 83) disposed to cover an opening 64c (figs 2-3 & 5, para [0035]) formed in one side of the housing (figs 2-3 & 5), wherein the sealing guide supports a terminal 81 (figs 2-3 & 5, para [0033] & [0037]) of the stator 53 exposed at an outside of the housing (figs 2-3 & 5),
wherein the housing includes a first accommodation groove (figs 2-3 & below, area with & between 51 & 52) in which the stator 53 and the rotor 54 are disposed (figs 2-3 & below) and a second accommodation groove (figs 2-3 & below, area with & between portion of 64 and 52) connected to the first accommodation groove (figs 2-3 & below), the first accommodation groove having a support surface (figs 2-4 & below, surface of 52 facing stator & rotor that encloses inner space of 52) in which a first through hole 52e (figs 2-4) is formed; 
wherein the second accommodation groove includes a rotating shaft accommodation groove in which the rotating shaft is disposed (figs 2 & below, 2nd accom. groove except for terminal accom. groove), and a terminal accommodation nd accom. groove w/ 81 & 82),
wherein one end of the rotating shaft is inserted through the first accommodation groove to be disposed in the rotating shaft accommodation groove (figs 2 & below, one end of 55 inserted through 1st accom. groove so that 61 is disposed in rotating shaft accom. groove), and the terminal 81 of the stator 53 is inserted through the first accommodation groove to be disposed in the terminal accommodation groove (figs 2 & below, portion of 81 connected to 53 is inserted through the 1st accom. groove so that 81 extends to the terminal accom. groove), and 
wherein the rotating shaft accommodation groove and the terminal accommodation groove extend along a same direction (figs 2 & below, both grooves extend somewhat along the direction as indicated below),
wherein the terminal accommodation groove and the first through hole 52e each has a lateral surface (figs 2-4 & below, surface at edge of 52e & surface of 52f) in direct contact with the support surface of the first accommodation groove (figs 2-4 & below), and 
wherein the terminal accommodation groove has a surface (figs 2-3 & below) in direct contact with a lateral surface of the rotating shaft accommodation groove (figs 2-3 & below).

    PNG
    media_image2.png
    700
    936
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    711
    849
    media_image3.png
    Greyscale


Additionally with respect to the limitations of: one end of the rotating shaft is inserted through the first accommodation groove to be disposed in the rotating shaft accommodation groove, and the terminal of the stator is inserted through the first accommodation groove to be disposed in the terminal accommodation groove, are product-by-process claim limitations. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
Re claim 9, Yoneda discloses claim 1 as discussed above and further discloses the housing includes a third accommodation groove (figs 2-3 & above for claim 1, area w/ 63, same for all claims) connected to the second accommodation groove (figs 2-3 & above). 
Re claim 11, Yoneda discloses claim 9 as discussed above and further discloses the rotating shaft accommodation groove guides the rotating shaft when the rotating shaft is received by the rotating shaft accommodation groove and moves in the rotating shaft accommodation groove (fig 2, rotating shaft accommodation grooves guides shaft by supporting bearings when the shaft moves or rotates). 
Additionally with respect to the limitations of: the rotating shaft accommodation groove guides the rotating shaft when the rotating shaft is received by the rotating shaft accommodation groove and moves in the rotating shaft accommodation groove, are product-by-process claim limitations. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
Re claim 12, Yoneda discloses claim 9 as discussed above and further discloses the stator 53 includes a terminal cover disposed to cover the terminal 81 (fig 2, para [0033], insulation of 81 covering wire of 81; insulation implied since 81 extends outside of stator & housing); and the terminal accommodation groove guides the terminal 81 at which the terminal cover is disposed when the terminal is received by the terminal accommodation groove and moves in the terminal accommodation groove (figs 2-3, 5 & above for claim 1; since the insulation of 81 surrounds 81 & occupies & moves through the terminal accom. groove the same as 81). 
Additionally with respect to the limitations of: the terminal accommodation groove guides the terminal at which the terminal cover is disposed when the terminal is received by the terminal accommodation groove and moves in the terminal accommodation groove, are product-by-process claim limitations. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
Re claim 13, Yoneda discloses claim 9 as discussed above and further discloses the first accommodation groove and the third accommodation groove are disposed perpendicular to each other (figs 2 & above for claim 1). 
Re claim 14, Yoneda discloses claim 9 as discussed above and further discloses the first through hole 52e configured to connect the first accommodation groove and the rotating shaft accommodation groove (figs 2 & above for claim 1); and 

Re claim 15, Yoneda discloses claim 9 as discussed above and further discloses a gear 63 is disposed in the third accommodation groove (figs 2 & above for claim 1, para [0029]). 
Re claim 16, Yoneda discloses claim 15 as discussed above and further discloses the gear 63 is coupled to a thread 62 formed on the rotating shaft (fig 2, para [0029]) and is rotated by a rotation of the rotating shaft (fig 2, para [0029]). 
Re claim 17, Yoneda discloses claim 16 as discussed above and further discloses a gear shaft 24 (fig 2, para [0029]) of the gear 63 and the rotating shaft are disposed to be perpendicular to and spaced apart from each other (fig 2). 
Re claim 18, Yoneda discloses claim 9 as discussed above and further discloses a sealing cap 71 (figs 2-3 & 5) of the sealing guide is press-fitted and installed in an opening (figs 2-3, 5 & below) formed in an upper side of the rotating shaft accommodation groove (figs 2-3, 5 & below). 

    PNG
    media_image4.png
    318
    576
    media_image4.png
    Greyscale

Re claim 19, Yoneda discloses claim 9 as discussed above and further discloses a grommet 83 (figs 2-3 & 5, para [0036]) of the sealing guide is disposed at an opening formed in an upper side of the terminal accommodation groove (figs 2-3 & above for claim 1).
Re claim 25, Yoneda discloses claim 1 as discussed above and further discloses a motor cover 51 (figs 2-3) disposed to cover an opening formed in an other side of the housing (figs 2-3 & below). 

    PNG
    media_image5.png
    373
    622
    media_image5.png
    Greyscale

Re claim 26, Yoneda discloses claim 25 as discussed above and further discloses the motor cover 51 includes a coupling portion 51b (figs 2-3, para [0032]) formed at an edge of the motor cover 51 and coupled to the housing (figs 2-3, para [0032]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneda in view of Ikeda et al. (US20080229740, “Ikeda”).
Re claim 27, Yoneda discloses a motor comprising: 
a rotating shaft (fig 2, para [0029], includes 55 & 61); 
a rotor 54 (fig 2) including a hole in which the rotating shaft is disposed (fig 2, hole for 55); 
a stator 53 (fig 2) disposed at an outer side of the rotor 54 (fig 2); 
a housing (fig 2, para [0059], includes 51 & 64) configured to accommodate the rotor 54 and the stator 53 (fig 2); and 
a sealing guide (figs 2-3 & 5, para [0036], includes 71 & 83) disposed to cover an opening 64c (figs 2-3 & 5, para [0035]) formed in one side of the housing (figs 2-3 & 5), wherein the sealing guide supports a terminal 81 (figs 2-3 & 5, para [0033] & [0037]) of the stator 53 exposed at an outside of the housing (figs 2-3 & 5).
wherein the housing includes a first accommodation groove (figs 2-3 & above for claim 1, area between 51 & 52) in which the stator 53 and the rotor 54 are disposed 
wherein the second accommodation groove includes a rotating shaft accommodation groove in which the rotating shaft is disposed (figs 2 & above for claim 1, 2nd accom. groove except for terminal accom. groove), and a terminal accommodation groove in which the terminal 81 is disposed (figs 2 & above for claim 1, port. of 2nd accom. groove w/ 81 & 82),
wherein one end of the rotating shaft is inserted through the first accommodation groove to be disposed in the rotating shaft accommodation groove (figs 2 & above for claim 1, one end of 55 inserted through 1st accom. groove so that 61 is disposed in rotating shaft accom. groove), and the terminal 81 of the stator 53 is inserted through the first accommodation groove to be disposed in the terminal accommodation groove (figs 2 & above for claim 1, portion of 81 connected to 53 is inserted through the 1st accom. groove so that 81 extends to the terminal accom. groove), 
wherein the rotating shaft accommodation groove and the terminal accommodation groove extend along a same direction (figs 2 & above for claim 1, both grooves extend somewhat along the direction as indicated above for claim 1),
wherein the terminal accommodation groove and the first through hole 52e each has a lateral surface (figs 2-4 & above for claim 1, surface at edge of 52e & surface of 
wherein the terminal accommodation groove has a surface (figs 2-3 & above for claim 1) in direct contact with a lateral surface of the rotating shaft accommodation groove (figs 2-3 & above for claim 1).
Yoneda fails to disclose:
a brake device comprising: the motor; a master cylinder operated by driving the motor; and an electronic stability control (ESC) system.
Ikeda discloses a master cylinder operated by driving a motor and an electronic stability control (para [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the motor of Yoneda in a brake device comprising: a master cylinder operated by driving the motor; and an electronic stability control system, as disclosed by Ikeda, since the motor of Yoneda would be capable of performing in the braking device, as demonstrated by Ikeda.
Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive. 
Applicant argues Yoneda does not disclose the first accommodation groove having a support surface in which a first through hole is formed; the terminal accommodation groove and the first through hole each has a lateral surface in direct contact with the support surface of the first accommodation groove; and the terminal 
Applicant does not present any specific arguments why Yoneda does not disclose the above limitations, only that Yoneda does not disclose the limitations. As discussed above in the rejections to claims 1 and 27 Yoneda does disclose the limitations. Specifically Yoneda discloses the support surface as the surface of 52 facing the rotor and stator that forms an annular enclosed space in 52 (figs 3-4 & below); the terminal accommodation groove and the first through hole 52e each has a lateral surface in direct contact with the support surface of the first accommodation groove (figs 3-4 & 2nd annotated fig above in claim 1); and the terminal accommodation groove has a surface in direct contact with a lateral surface of the rotating shaft accommodation groove (figs 3-4 & 2nd annotated fig above in claim 1). Additionally as discussed above in the 35 USC 112(b) rejection, the specification does not disclose and applicant does not point out the lateral surfaces in direct contact with the support surface or the lateral surface of the shaft accommodation groove.

    PNG
    media_image6.png
    271
    485
    media_image6.png
    Greyscale


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC JOHNSON/Examiner, Art Unit 2834